department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l number release date date cc pa apjp wta-n-114458-01 uilc internal_revenue_service national_office field_service_advice memorandum for deputy area_counsel tege pacific coast central mountain area from subject assistant chief_counsel administrative provisions judicial practice city of imposition of sec_6700 penalty your ref tl-n-4218-00 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice is not to be used or cited as precedent disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend bond counsel city or issuer issue is the internal_revenue_service precluded from asserting a penalty under sec_6700 against an attorney bond counsel who rendered false or fraudulent advice with respect to government mortgage revenue bonds if the service decided not to pursue an audit to determine whether the bonds satisfied the requirements of sec_103 wta-n-114458-01 conclusion the service need not open or pursue an audit on the bond issue under sec_103 in order to assert the sec_6700 penalty against bond counsel however the burden_of_proof with respect to each element of the sec_6700 penalty is on the service facts the facts are fully set in the incoming memorandum briefly however the case before us involves a dollar_figure in mortgage revenue bonds bonds issued by the city on date to finance the acquisition and construction of a housing project that was to provide a number of low to moderate housing units the bonds were sold to the underwriter on date they were not offered to the public until furthermore significant changes were made to the terms of the bonds in each of the years through a portion of the bonds was also remarketed in and the service audited the bonds and determined that the bonds did not meet the requirements of sec_103 and thus that the interest earned on the bonds is not exempt from federal_income_tax in april of the service sent a preliminary adverse determination_letter to the city advising the city of its proposed determination the reasons therefor and the city’s right to an administrative appeal see revproc_99_35 1999_2_cb_501 the city filed a timely protest in its protest the city advised the service that it had redeemed all of the bonds before the adverse determination_letter was sent because the bonds had been redeemed the service closed its audit of the bonds the service is now considering asserting a sec_6700 penalty against the various parties who participated in the marketing and sale of the bonds specifically the service would like to know whether it may assert the penalty against an attorney bond counsel who rendered opinions and statements regarding the excludability of interest earned on the bonds from gross_income the question presented is not whether the assertion of the penalty is appropriate in this case but only whether the service may assert the penalty when it did not pursue the audit of the bonds law and analysis congress enacted sec_6700 of the internal_revenue_code to penalize promoters organizers sellers and professional advisors of abusive tax_shelters and other abusive tax_avoidance schemes who make false statements concerning wta-n-114458-01 the tax benefits of such schemes congress recognized that a busive tax_shelters must be attacked at their source see s rep no 97th cong 2d sess pt pincite thus bond counsel as a professional advisor is within the category of persons potentially subject_to the penalty see also h_r rep no 101st cong 1st sess pincite8 in order to impose the penalty there need not be reliance by the purchasing taxpayer on the false or fraudulent statement or actual underreporting of tax these elements have not been included because they would substantially impair the effectiveness of this penalty thus a penalty could be imposed based upon the offering materials of the arrangement without an audit of any purchaser of interests s rep no supra pincite the provision as in effect at the time the bonds were first issued and offered to the public applies to any person who a organizes or assists in the organization of -- i a partnership or other entity ii any investment plan or arrangement or iii any other plan or arrangement or b participates in the sale of any interest in an entity or plan or arrangement referred to in subparagraph a and makes or furnishes in connection with such organization or sale -- a a statement with respect to allowability of any deductions or credit the excludability of any income or the securing of any other tax_benefit by reason of holding an interest in the entity or participating in the plan or arrangement which the person knows or has reason to know is false or fraudulent as to any material matter or b a gross_valuation_overstatement as to any material matter sec_6700 emphasis added for activities after date the statutory scheme is slightly different section a of the omnibus budget reconciliation act obra of pub_l_no amended sec_6700 by inserting directly or indirectly after participates in paragraph b and by wta-n-114458-01 inserting or causes another person to make or furnish after makes or furnishes in paragraph although the amendment applies to activities after date the obra legislative_history suggests that these changes were made to clarify the pre-obra law see h_r rep no supra pincite the bill also clarifies that the penalty applies to direct and indirect actions in addition the obra amendment also changed the formula for computing the penalty see sec_6700 whether the penalty should be asserted in a particular case is a highly factual determination and can only be made on a case by case basis the service bears the burden_of_proof with respect to each element of sec_6700 sec_6702 the burden_of_proof must be met by the preponderance of evidence see 67_f3d_469 2d cir there is no period of limitations for assessment of the penalty see cappozzi v united_states 980_f2d_872 2d cir 977_f2d_1296 8th cir 908_f2d_18 5th cir sec_6700 does not define the terms investment plan or arrangement or any other plan or arrangement the terms however are meant to be defined broadly see generally s rep no supra pincite the legislative_history of the obra amendment to section sec_6700 provides as follows the committee wishes to clarify that under present law investment plan or arrangement and other plan or arrangement as those terms are used in sec_6700 of the code include obligations issued by or on behalf of state or local governments which are represented to be described in sec_103 of the code bonds h_r rep no pincite emphasis added because this statement is a clarification of pre-obra law it may be relied on in interpreting the provisions of sec_6700 as in effect prior to obra 78_tc_320 aff’d 698_f2d_17 1st cir the legislative_history provides further clarification as follows the penalty imposed by sec_6700 may apply to bond counsel investment bankers and their counsel issuers and beneficiaries of conduit bonds and their counsel financial advisors feasibility consultants and engineers and other persons who are involved in the organization or sale such state_or_local_government bonds and know or have reason to know that their opinions offering documents reports or other statements or materials on which they relied in making such statements are false or fraudulent as to any matter material to the tax exemption of the interest on the bonds a person wta-n-114458-01 who makes a statement facilitating the issuance or sale of state_or_local_government bonds including a sale occurring subsequent to the issuance of the bonds is involved in the organization or sale of such bonds in addition sec_6700 applies even if the service insulated bondholders from the effect of a declaration of taxability of a bond sold as tax-exempt by entering into a closing_agreement with the issuer of the bonds furthermore so long as there has been a determination that a false or fraudulent statement which may include a conclusion of law based on a false or fraudulent statement has been utilized action under sec_6700 is not precluded by failure of the service to enter into a closing_agreement to declare taxability or otherwise penalize the issuer or owners of the bond in question id pincite emphasis added accordingly assuming that the facts support the assertion of the penalty the service may proceed under sec_6700 against bond counsel or any other person involved in the issuance and sale of the bonds in question as noted above the determination of whether any person is liable for the sec_6700 penalty is highly factual and can only be done on a case by case basis consequently before the service can assess the penalty against bond counsel in the present case the service must first establish that bond counsel organized or participated in the sale of the bonds bond counsel made or furnished a statement with respect to the allowability of deduction or credit the excludability of any income or the securing of any other tax_benefit by reason of holding an interest in the bonds the statement in is false or fraudulent as to any material matter and bond counsel knew or had reason to know that the statement in is false or fraudulent with regard to the first element listed above the service should investigate bond counsel’s activities to determine the scope and nature of bond counsel’s involvement in the transaction wta-n-114458-01 with respect to the second and third elements the service should examine the offering documents to determine whether any false and fraudulent statements with respect to the excludability of any interest earned by the bondholders were made by or in reliance on the opinion of bond counsel merely establishing a violation with respect to sec_103 and sec_141 through of the code is not sufficient to trigger the application of sec_6700 instead the service must establish among other factors that a false or fraudulent statement was made or furnished with respect of the tax exempt status of the bonds as indicated above imposition of the penalty does not require reliance by an investor on bond counsel’s false or fraudulent statements or underreporting of a tax_liability as a result of bond counsel’s statements the statutory requirement is satisfied as long as the bond counsel’s false or fraudulent statements would have substantial impact on the decision-making process of a reasonably prudent investor s rep no supra pincite see also 761_f2d_1056 5th cir 704_fsupp_122 n d ohio lastly the service will need to determine whether bond counsel knew or had reason to know that the statements bond counsel made or furnished regarding the excludability of interest earned on the bonds were false or fraudulent sec_6700 the service is not required to prove actual knowledge rather the service may rely on objective evidence of the bond counsel’s knowledge of the transaction s rep no 97th cong 2d sess pincite see also 897_f2d_1317 5th cir the service may not however impute knowledge to bond counsel beyond the level of comprehension required by bond counsel’s role in the transaction s rep no supra pincite thus for example bond counsel would be able to rely as to matters of fact or expectation relevant to his or her opinion on information provided by other parties including the issuer absent actual knowledge or a reason to know of its inaccuracy or the use of statements not credible or reasonable on their face on the other hand bond counsel must draw his or her own legal conclusions from that information h_r rep no supra pincite consequently whether bond counsel in the present case knew or had reason to know that statements contained in the bond documents were false or fraudulent depends upon bond counsel’s role the greater bond counsel’s knowledge of the bond-financed project and involvement in the issuance marketing and sale of the bonds the more likely it is that bond counsel knew or should have known that the bonds would not meet the requirements of sec_103 of the code in summary the service is not precluded from proceeding under sec_6700 against bond counsel even if it does not enter into a closing_agreement with the wta-n-114458-01 issuer declare interest on the bonds taxable or otherwise penalize the issuer or owners of the bonds the burden_of_proof however is on the service it is imperative therefore that the service gather enough evidence to satisfy each element of sec_6700 before asserting the penalty we recommend that the service work closely with area_counsel when developing its case we also recommend that in addition to investigating bond counsel’s participation in the issuance and initial sale of the bonds the service also investigates bond counsel’s activities if any with respect to the amendments to and subsequent remarketing of the original bonds hazards case development and other considerations as stated above we believe that to the extent the obra legislative_history merely clarifies congress’s original intent in enacting sec_6700 the statements in the legislative_history are useful in interpreting the pre-obra statute however we have not had an opportunity to research this issue naturally we would be pleased to provide additional field_service_advice on this and other issues that may arise in connection with the sec_6700 examination of the law firm its members or other parties as always we hope the advice provide herein is helpful please contact us pincite- if you have any further questions curtis g wilson wta-n-114458-01 by michael gompertz assistant to the branch chief branch
